Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 7, 9, 11-13, 18-20, 23, 28-30, 32, 35, and 36 are allowed. The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claim 1 is that the prior art does not disclose a core-shell perovskite nanocrystal comprising a core comprising at least one first halide perovskite nanocrystal, and a shell surrounding the core, wherein the shell comprises a second halide perovskite material different from a material of the first halide perovskite nanocrystal in conjunction with other limitations of the claim. The primary reason for allowance of independent claims 12, 20 and 30 is that the prior art does not disclose a core-shell structured perovskite particle comprising a core comprising at least one halide perovskite nanocrystal and a shell surrounding the core, wherein a plurality of ligands attached to surface of the shell to make the at least one halide perovskite nanocrystal more dispersible in a medium, in conjunction with other limitations of the claims.
The closest prior art reference (already on the record) is Chen in view of Chen ‘597. Modified Chen does not specifically teach a shell comprises a second halide perovskite material different from a material of the halide perovskite core. In addition, Chen ‘597 is a semiconductor quantum dot composed of a semiconductor having a low energy gap and formed of ZnSe (or similar compositions). However, as Applicant pointed in the Remarks, the semiconductor quantum dot of Chen ‘597 is different from halide perovskite particle of Chen in terms of crystal structure, composition, synthetic route and photophysical characteristic such that halide perovskite are soluble in polar solvents and making a shell on the conventional semiconductor core is not directly used for making the shell on the halide perovskite because the inorganic shell of Chen’597  uses a solution comprising polar solvents and water, which 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726